Citation Nr: 0019699	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-08 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for a nervous disorder, 
claimed as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for an allergic 
reaction disorder resulting in hives, claimed as a 
manifestation of an undiagnosed illness.

4.  Entitlement to service connection for strictures of the 
urinary tract, claimed as a manifestation of an undiagnosed 
illness.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran served on active and inactive duty with the Army 
National Guard from February 1986 through May 1995.  He had 
active duty in the Southwest Asia during the Persian Gulf War 
(PGW) from January 1991 to June 1991.

This appeal was initiated by a Notice of Disagreement filed 
in March 1999, in which the veteran took issue with RO rating 
decision rendered in February 1999 (with notification thereof 
sent to the veteran in February 1999).  In pertinent part, 
this rating decision denied the veteran's claims for service 
connection for hearing loss, nerve problems due to an 
undiagnosed illness, allergic reactions source unknown due to 
an undiagnosed illness, and strictures of the urinary tract 
due to an undiagnosed illness.  A Statement of the Case (SOC) 
was issued in March 1999, and the veteran submitted his VA 
Form 9 later that month.  

The file contains a transcript of the veteran's July 1999 
hearing at the RO.

A Supplemental Statement of the Case (SSOC) was issued in 
October 1999.  

The issue regarding strictures of the veteran's urinary tract 
will be addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence showing hearing 
loss as contemplated within the VA definition of hearing loss 
per 38 C.F.R. § 3.385.  

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the PGW.  The veteran's DD-
214 indicates that decorations awarded included, in part, a 
Southwest Asia Service Medal.

3.  The veteran's claim of service connection for a nervous 
disorder as manifestations of an undiagnosed illness, is not 
plausible under the law because his disorder has been 
attributed to a diagnosis of mood disorder.  

4.  The veteran has submitted some evidence showing that, 
both while serving in the PGW and within the specified 
presumptive period since service, he has had allergic 
reactions, resulting in hives, which are related to an 
undiagnosed illness; the claim is plausible.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for hearing loss.  38 U.S.C.A. §  5107 
(West 1991).

2.  The claim of service connection for a nervous disorder, 
as a manifestation of an undiagnosed illness, is not well-
grounded.  38 U.S.C.A. §  5107 (West 1991).

3.  The claim of entitlement to service connection for an 
allergic reaction disorder resulting in hives, due to an 
undiagnosed illness is well-grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hearing Loss 

A.  Factual Background

Service medical records show that the veteran was seen in 
November 1986 with complaints of ear aches and decreased 
hearing with pain in the left ear.  The veteran's tympanic 
membranes were noted to be clear and intact, and there was no 
infection of the ears reported.  The assessment was otalgia.  
The veteran's ears were evaluated on medical examination in 
July 1990.  The examiner stated that the veteran's hearing 
was H2, and that he would be tested again in six months.  On 
his August 1990 report of medical history, the veteran 
reported no history of hearing loss.

On a June 1991 reference audiogram, it was noted that the 
veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
05
15
15
LEFT
40
10
05
10
20

In remarks, it was noted that the veteran's hearing loss 
profile was H2 and that he was routinely exposed to hazardous 
noise.  

The veteran submitted a claim for service connection for 
hearing loss in January 1998.

On an July 1998 VA audiology evaluation, the veteran reported 
occasional problems hearing words and intermittent ear 
blockage.  It was reported that the veteran had noise 
exposure while in the military when working with heavy 
equipment for sixteen hours a day for seven months in Saudi 
Arabia.  At this time, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
35
LEFT
20
15
10
25
25

Speech recognition scores were noted to be 96 % in the right 
ear and 100 % in the left ear.  The diagnosis was hearing 
within normal limits bilaterally.

During his July 1999 RO hearing, the veteran essentially 
reiterated his history of inservice noise exposure. 


B.  Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Additionally, the pertinent laws and 
regulations provide that sensorineural hearing loss will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  The regulations pertaining to hearing loss provide 
that for the purposes of applying the laws administered by 
the VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1999).

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).  In 
addition, the Court held, in the recent case of Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam)., that absent the submission and 
establishment of a well-grounded claim, the VA cannot 
undertake the duty to assist the veteran in developing facts 
pertinent to his or her claim.  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran has presented his own 
assertions, these assertions do not make the claim well-
grounded if there is no competent medical evidence of record 
of a nexus between any disability in service and his alleged 
current disability.  See Savage v. Gober, 10 Vet. App. 489 
(1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) (lay 
evidence of continuity of symptomatology does not satisfy the 
requirement of competent medical evidence showing a nexus 
between the current condition and service).  As such, the 
Board will review the record to assess whether all three of 
the criteria of Caluza are met and the veteran's assertions 
are supported by the evidence of record.

The veteran's service medical records reveal that he had 
noise exposure and an apparent hearing problem in service.  
However, despite the fact that there might have been hearing 
problems in service, the current medical evidence still must 
show hearing loss as contemplated within 38 C.F.R. § 3.385 
(1999).  On the veteran's latest VA audiometric examination 
in July 1998, his pure tone air conduction thresholds were 
reported as 20, 15, 15, 15, and 35, decibels, (for an average 
of 20 decibels) in the right ear, and 20, 15, 10, 25, and 
25 decibels (for an average of 19 decibels) in the left ear 
at 500, 1,000, 2,000, 3,000, and 4,000 hertz, respectively.  
Additionally, his speech recognition test scores were 
reportedly 96 percent in the right ear and 100 percent in the 
left ear.  As the veteran's audiometric test results do not 
show that the veteran's hearing loss has reached the level 
necessary to be considered a disability under 38 C.F.R. 
§ 3.385 (1999), the elements of a well-grounded claim for 
service connection for defective hearing have not been met, 
and the veteran's claim must be denied.  There is currently 
no competent medical evidence showing that the veteran 
suffers from impaired hearing resulting in a disability as 
defined by VA regulation 38 C.F.R. § 3.385 (1999).  In the 
absence of proof of a present disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  


II.  Service Connection for a Nervous Disorder and an 
Allergic Reaction Disorder Resulting in Hives, as 
Manifestations of an Undiagnosed Illness

A.  Factual Background

On a July 1990 examination, the veteran's skin was evaluated 
as normal and the veteran was found to be psychiatrically 
normal.  Notes indicated that the veteran had a history of 
allergic hives prior to mobilization.  On a July 1990 report 
of medical history, the veteran indicated that he had a 
history of skin diseases.  He checked "no" when asked about 
any history of trouble sleeping, depression or excessive 
worry, and nervous trouble.  Service medical records reveal 
that the veteran was treated in January 1991 for complaints 
of hives from the waist up.  It was noted that he had a 
history of similar episodes in the past, usually secondary to 
ETOH (alcohol).  Findings included a rash on the face and 
upper trunk.  It was noted that the condition improved within 
two hours and that the rash was fading out.  The assessment 
was allergic reaction.  In February 1991, the veteran was 
again treated for complaints of hives on the face, chest, and 
back.  It was reported that the veteran had a history of 
hives for the past year but was unaware of the cause.  The 
assessment was idiopathic urticaria.  Service medical records 
did not contain any complaints or findings indicative of a 
nervous disorder during service.

Post service medical records show that the veteran was seen 
in June 1994 with complaints of a rash with itching.  It was 
noted that the veteran did not know what triggered that 
reaction, and that he had a similar reaction one month ago.  
On examination it was reported that the veteran had 
generalized urticaria on the face, neck, and torso.  The 
diagnosis was allergic reaction.  

On VA psychiatric examination in July 1998, the veteran 
reported that his primary symptoms were sleeplessness at 
night and being tired during the day.  He also noted symptoms 
including headaches, chronic fatigue, memory loss, and 
irritability.  The veteran gave a history of exposure to 
chemical warfare during the time he served in the PGW.  He 
also reported experiencing scud attacks overhead and seeing 
many dead bodies.  It was noted that while stationed in Saudi 
Arabia, the veteran experienced constant diarrhea and 
indigestion as well as some of the symptoms reported above.  
The symptoms reportedly persisted after the veteran returned 
home.  On mental status examination, it was noted that the 
veteran looked angry and that his speech was somewhat slow, 
hesitant, and monotonous.  His mood was reported to be 
irritable at times, and, at other times, empty and depressed.  
The examiner stated that there seemed to be a constant, 
underlying angry feeling about the veteran.  He stated that 
the veteran had no indications of depersonalization or 
derealization, he reported no hallucinations or illusions, 
and he stated that the veteran's thought process was goal 
directed.  It was also noted that the veteran had no 
preoccupations or obsessions, that he had thoughts of suicide 
and homicide, and that he was oriented times four.  The 
examiner indicated that the veteran's long-term memory was 
intact, and that his short-term memory appeared to be 
severely impaired.  Evidently, there were reported instances 
where the veteran would be doing an activity and then forget 
what he was doing.  This reportedly happened to him on the 
job as a construction worker.  The examiner indicated that 
while the veteran did not think that he was depressed, his 
symptomatology of aggravation and irritability certainly 
suggested that there was some impairment.  The veteran had 
sleeping problems, a limited ability to think abstractly, and 
limited insight.  The diagnosis was mood disorder with 
depressive features due to chronic pain, chronic fatigue, 
bleeding gums, headaches, memory loss, skin disorder, and 
allergic reactions.  

On general medical examination in July 1998, it was noted 
that the veteran had a rash on the elbows and ears that no 
one seemed to be able to cure.  It was also noted that the 
veteran reported that he was hospitalized for an allergic 
reaction in November 1997 in Haverhill, Massachusetts.  The 
veteran stated that he had hives over his entire body and 
that no one to date had been able to find out the cause.  
Physical examination of the skin revealed a dry, scaly 
eruption on the elbows and on the inside of the ear canal, 
extending up onto the ala of the ear.  Diagnoses included 
scaly dermatitis on the elbows and ear canals, and allergic 
reaction, hives, by history.  

During his July 1999 RO hearing, the veteran reported having 
an allergic reaction that included swelling in the face and 
hands and closing of the throat after being stung by bees 
during basic training.  The veteran stated that he had 
another similar reaction just before being deployed to Saudi 
Arabia, and that he did not know the cause.  He indicated 
that symptoms included swelling and difficulty swallowing, 
and he reported that the doctor thought that it was nerves.  
The veteran noted that there have been about four other 
incidences where he had similar reactions.  The veteran 
testified that the reactions occur when he gets nervous.  He 
stated that prior to deployment to Saudi Arabia, he did not 
have any type of anxiety episodes.  The veteran noted that he 
had two episodes of allergic reactions while in the Persian 
Gulf, and that he was treated at a field hospital when it 
felt as if his throat was closing up.  The veteran testified 
that while he did not recall receiving any treatment in 
service for any nervous type problems such as depression or 
stress reaction, he did have some symptoms of feeling as 
though he were reacting to certain things.  The veteran 
stated that after being back for about six months he went to 
the VAMC in Brockton where they started taking notes on 
symptoms that he was reporting.    

In a January 2000 statement, the veteran's service 
representative contended that the veteran should be granted 
service connection for an allergic reaction and for nervous 
problems on the basis that these are manifestations of an 
undiagnosed illness related to his service in the PGW. 


B.  Law

Upon enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  
38 U.S.C.A. § 1117 authorizes VA to compensate any Persian 
Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a) (1)  Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of this section, provided 
that such disability:

(i)  became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 
31, 2001; and

(ii)	by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification. 

(3)  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

(4)  A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

(5)  A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 

(b)  For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1)  fatigue 
(2)  signs or symptoms involving skin 
(3)  headache 
(4)  muscle pain 
(5)  joint pain 
(6)  neurologic signs or symptoms 
(7)  neuropsychological signs or symptoms 
(8)  signs or symptoms involving the respiratory system 
(upper or lower) 
(9)  sleep disturbances 
(10)  gastrointestinal signs or symptoms 
(11)  cardiovascular signs or symptoms 
(12)  abnormal weight loss 
(13)  menstrual disorders. 

(c)  Compensation shall not be paid under this section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's 
most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or

(3)  if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or 
the abuse of alcohol or drugs. 

(d)  For purposes of this section:

(1)  the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in 
the Southwest Asia theater of operations during the 
Persian Gulf War.

(2)  the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

The Court has held that any claimant for benefits 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief that the claim is well 
grounded.  If that burden is met, then the Secretary of 
Veterans Affairs has the duty to assist the claimant in 
developing additional evidence pertaining to the claim.  38 
U.S.C. § 5107(a); see Murphy, supra; Lathan v. Brown, 7 Vet. 
App. 359, 365 (1995).  If that burden is not met, the 
statutory duty to assist does not attach.  Anderson v. Brown, 
9 Vet. App. 542, 546 (1996).  Indeed, if the claim is not 
well-grounded, the Board is without jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  
Further, the Court has made it clear that it is error for the 
Board to address the merits of a claim that is not well 
grounded.  Epps.  Thus, the threshold question in any case is 
whether the claimant has presented a claim which is well-
grounded.

Well-established judicial caselaw mandates that, for a 
service-connection claim to be well grounded, there must be 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and medical evidence of a nexus (i.e., a link or 
a connection) between the injury or disease in service and 
the current disability.  See Winters v. West, 12 Vet. 
App. 203, 207-209 (1999) (en banc); Epps; Caluza.  As noted, 
more recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton

The Board recognizes that service connection under the 
special provisions of law pertaining to Persian Gulf War 
veterans requires a slightly different analysis, because, by 
definition, an undiagnosed illness is different from a 
diagnosed disability.  The Court of Appeals for Veterans 
Claims has not yet issued a decision interpreting well-
groundedness in the context of Persian Gulf War claims.  The 
Board does note the Court has held that the requirements for 
a well-grounded claim under 38 U.S.C. § 1151 (which also 
provides for the payment of compensation) are parallel to 
those generally set forth for well grounding service-
connection claims.  See Jones v. West, 12 Vet. App. 460, 
(1999).

The VA General Counsel recently determined, in a precedent 
opinion which we are bound to follow, that a well-grounded 
claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 generally requires the submission of some 
evidence of:

(1) active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war;

(2) the manifestation of one or more 
signs or symptoms on an undiagnosed 
illness;

(3) an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and

(4) a nexus between the chronic 
disability and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  



C.  Analysis

1.  Entitlement to service connection for 
a nervous disorder, as a manifestation of 
an undiagnosed illness. 

The veteran has asserted that he has a nervous disorder due 
to an undiagnosed illness as the result of his service in the 
Persian Gulf War.  During his hearing, he reported that he 
had reactions when he became nervous and he inferred that he 
may have had these reactions while in service in Saudi 
Arabia.  While service medical records document diagnoses of 
allergic reactions during service which involved swelling and 
hives, they did not show any objective evidence indicating 
that the veteran's reactions were psychiatric in nature.  
Furthermore, the record lacks any indication that the veteran 
had a nervous problem during service.  The only objective 
medical evidence on file showing a psychiatric problem at any 
time is the veteran's July 1998 VA psychiatric examination 
report, which noted that current symptoms suggested that the 
veteran presently has some psychiatric impairment.  The 
diagnosis in July 1998 was mood disorder with depressive 
features, due to various symptoms.

Under the above legal criteria, it appears that, initially, 
the veteran's claim of service connection for a nervous 
disorder due to undiagnosed illness may have been well 
grounded, pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317, and VAOPGCPREC 4-99.  Specifically, the veteran had 
submitted evidence which established that he had active 
military service in the Southwest Asia theater of operations 
during the period of time concurrent with the Persian Gulf 
War; he presented personal testimony of manifestations of 
undiagnosed illness causing a nervous reaction; he presented 
objective medical indications of chronic disability to a 
degree of 10 percent or more not later than December 31, 
2001; and his lay statements combined with the statements of 
the 1998 VA examiner, indicated a possible nexus between 
chronic disability and the claimed undiagnosed illness.

However, upon the definitive diagnosis of a concrete 
disability, in this case, mood disorder with depressive 
features, the applicability of the special provisions for 
Persian Gulf War benefits ceases.  The General Counsel has 
stated that "evidence of a nexus between the chronic 
disability and the undiagnosed illness is an essential 
element of a well-grounded claim under section 1117."  See 
VAOPGCPREC 4-99, supra, at para. 12.  Moreover, the governing 
regulation clearly provides that compensation is payable only 
for chronic disability which, "by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) 
(1999).

Therefore, since the veteran's symptoms are attributed to a 
known clinical diagnosis (mood disorder), the veteran's claim 
concerning service connection for a nervous disorder, as a 
manifestation of an undiagnosed illness, is not well-
grounded.

The Board notes that medical evidence on file has related the 
veteran's mood disorder to additional symptomatology 
including allergic reactions, and that the issue of service 
connection for an allergic reaction disorder is being 
remanded by this Board decision in section C2, below.  The 
Board points out that that should the veteran's claim with 
regard to the allergic reaction eventually be granted, the 
veteran may have a claim for secondary service connection for 
the mood disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  At the present time, however, the veteran is not 
currently service-connected for an allergic reaction 
disorder, and he has, thus far, confined his claim with 
regard to the nervous disorder to the issue of service 
connection for manifestations of an undiagnosed illness.  
Therefore, the Board does not find that the veteran has 
raised the issue of secondary service connection, and his 
claims, as currently argued, are not inextricably 
intertwined.  See Harris v. Derwinski, 1. Vet. App. 180 
(1991).


2.  Entitlement to service connection for 
an allergic reaction disorder resulting 
in hives, as a manifestation of an 
undiagnosed illness. 

The veteran's July 1990 examination report indicated that the 
veteran had a history of allergic hives.  Service medical 
records show that the veteran was treated for allergic 
reactions on multiple occasions while in service, including 
in January and February 1991, when the veteran was deployed 
in Saudi Arabia for the PGW.  Post service medical records 
also show treatment for an allergic reaction in June 1994.  
The veteran's July 1998 general medical examination report 
diagnosed allergic reaction, by history, and noted that 
treatment for this problem included hospitalization in 
November 1997.  The veteran has asserted that he has an 
allergic reaction disorder resulting in hives due to an 
undiagnosed illness as the result of his service in the 
Persian Gulf War. 

As discussed above, a well-grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of:  (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) the manifestation of one or 
more signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99 (May 3, 1999).  

The veteran's claim concerning service connection for an 
allergic reaction disorder resulting in hives as a chronic 
disability resulting from an undiagnosed illness is well-
grounded.  As an initial matter, and, as noted above, the 
veteran's DD Form 214 reflects that he served in the 
Southwest Asia theater of operations during the Gulf War.  
Second, the evidence shows that the veteran has had the 
allergic reaction problem resulting in hives both during 
service in the PGW and since his return from active duty.  
Finally, the allergic reaction disorder has not been 
attributed to any known clinical diagnosis.  Moreover, while 
there may have been some speculation at one time (January 
1991) to the effect that the veteran's allergic reaction 
disorder was secondary to ETOH, the file contains no medical 
opinion to support such a conclusion.  Furthermore, a VA 
physician specifically examined the veteran in July 1998 and 
found that no one, to date, has been able to find the cause 
of the allergic reaction disorder.  This constitutes at least 
some evidence suggesting a nexus between the veteran's 
allergic reaction disorder and an undiagnosed illness.  
Therefore, subject to the Remand section below, the veteran's 
claim concerning service connection for an allergic reaction 
disorder, as a chronic disability resulting from an 
undiagnosed illness, is well-grounded.


ORDER

Entitlement to service connection for hearing loss is denied 
as not well-grounded.

Entitlement to service connection for a nervous disorder, as 
a manifestation of an undiagnosed illness, is denied as not 
well-grounded.

The claim of entitlement to service connection for an 
allergic reaction disorder resulting in hives, due to an 
undiagnosed illness is well-grounded.  To this extent only, 
the appeal is granted.


REMAND

As reported above, the veteran essentially contends that he 
is entitled to service connection for an allergic reaction 
disorder as a chronic disability resulting from an 
undiagnosed illness.  The Board finds that additional 
development is necessary in relation to this well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

Service medical records and post service medical records show 
that the veteran has been diagnosed with an allergic 
reaction.  While this problem has been consistently 
characterized as involving symptoms including hives and 
swelling, the possible causes of the problem have not been 
consistent.  The Board notes that the allergic reaction, 
resulting in hives and swelling, has been thought to be 
related to different causes over the years, including: ETOH 
(January 1991); bee stings (July 1997); and nerves (July 1999 
RO hearing).  Based on the lack of any determinative finding 
with regard to the etiology of the veteran's allergic 
reaction symptoms, and the fact that the veteran has never 
undergone an examination specifically tailored to identifying 
allergies, the veteran should be scheduled for a specific VA 
examination to determine whether or not these symptoms, 
described so far as an allergic reaction disorder, can be 
linked to some known clinical diagnosis.

The Board notes that the July 1998 VA examination report 
indicated that the veteran was hospitalized in November 1997 
in Haverhill, Massachusetts, for problems related to his 
allergic reaction disorder.  Copies of medical records of 
this period of hospitalization are not on file.  Prior to any 
new VA examination, attempts should be made to obtain copies 
of any medical records showing treatment for the veteran's 
allergic reaction disorder which are not already on file.

Turning to the veteran's claim for service connection for 
strictures of the urinary tract, as a manifestation of an 
undiagnosed illness due to service in the PGW, the Board is 
not currently making a determination as to whether the 
veteran's claim for service connection is well-grounded.  
Until a claim is established as well-grounded, VA does not 
have a statutory duty to assist a claimant in developing 
facts pertinent to his claim.  The Board further notes that 
in claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

In this case, the Board finds that a remand for preliminary 
development is warranted to obtain existing documents needed 
to ensure that the record is complete and to enable the Board 
to render such determination.  See McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997) (additional development may be 
warranted where VA put on notice that additional relevant 
evidence may exist which, if obtained, might well-ground the 
claim for service connection).  Records from VA facilities 
are deemed "constructively of record" regardless of whether 
those records are physically on file (see Dunn v. West, 11 
Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992)).  

The Board notes that copies of all of the veteran's service 
medical records, as well as copies of VA medical records of 
post service medical treatment with regard to strictures of 
the urinary tract, have not been associated with the claims 
file.  Specifically, the file lacks reports of examinations 
performed prior to entrance into and separation from service.  
Also, while post-service VA medical records dated in January 
1998 note that the veteran had a history of two previous 
meatal urethral strictures, status post dilations, in the 
past, the file contains no prior medical records regarding 
this apparently recurring disorder.  On remand, attempts 
should also be made to obtain the veteran's service medical 
records and any pertinent VA records of medical treatment 
since service. 

During his July 1999 hearing, the veteran testified that he 
first noted urinary tract problems about six months after 
returning from Saudi Arabia.  The transcript of the hearing 
indicated that the veteran was asked whether he was seen at 
that time by a Dr. Gordon.  The veteran replied that while 
Dr. Gordon may not have specifically checked out this 
problem, he had sent the veteran to see another man about 
these complaints.  The veteran went on to state that as a 
result of that referral, they reopened his urinary tract.  He 
indicated that he was told that he would probably have to 
have this done every two or three years.  The Board notes 
that the file contains no record of any treatment by a Dr. 
Gordon, and no records of any treatment regarding urinary 
problems until many years after the veteran's return from the 
PGW.  The RO should attempt to secure copies of the veteran's 
service records, or any other records that could contain 
evidence of possible treatment for urinary problems, either 
during service or after separation, by Dr. Gordon or any 
other physician.  Additionally, on remand, the RO should 
attempt to obtain any other relevant medical records 
identified by the veteran.  

Since the veteran has not documented a current disorder 
regarding strictures of the urinary tract, and the file does 
not contain medical records that would show a nexus between 
his strictures of the urinary tract and an undiagnosed 
illness, the RO should make another attempt to contact the 
veteran and afford him the opportunity to submit any evidence 
relevant to his claim.  

With regard to both claims for service connection for an 
allergic reaction disorder and strictures of the urinary 
tract, the most recent treatment records concerning the 
veteran were associated with the claims file in July 1998.  
To ensure that the veteran's claims will receive fully 
informed evaluations, clinical data relating to treatment of 
the veteran since July 1998 should also be acquired and 
reviewed. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain copies of the 
veteran's service medical records as well 
as any other service records (or post 
service records) that would tend to 
indicate inservice treatment for an 
allergic reaction disorder resulting in 
hives or strictures of the urinary tract. 

2.  The RO should issue the veteran a new 
development letter, in accordance with 
M21-1, Part III, Change 74 (April 30, 
1999).  Specifically, the veteran should 
be asked to submit post-service medical 
and nonmedical indications of 
manifestations of an allergic reaction 
disorder resulting in hives and 
strictures of the urinary tract that can 
be independently observed or verified.  
The nonmedical evidence may include, but 
is not limited to, proof of time lost 
from work and evidence affirming changes 
in the veteran's appearance, physical 
abilities, and mental or emotional 
attitude.  A copy of this letter, which 
should be forwarded to the veteran's last 
known address, should be associated with 
the claims file.

3.  The veteran should be contacted, 
informed of the evidence necessary to 
complete a well-grounded claim, and 
afforded the opportunity to submit any 
additional evidence that may support his 
claims regarding an allergic reaction 
disorder and the strictures of the 
urinary tract.  In so doing, the RO 
should request the names, addresses, and 
approximate dates of treatment of all 
health care providers (VA and non-VA) who 
have treated him for his allergic 
reaction disorder and his strictures of 
the urinary tract since his return from 
service in the PGW.  Specific attention 
should be paid to any records of 
hospitalization in 1997, and any ongoing 
treatment since July 1998.  When the 
veteran responds and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to submit copies of all medical 
records that document pertinent treatment 
which are not already in the claims 
folder.  All records obtained should be 
associated with the claims folder. 

4.  Following completion of the above 
development, the veteran should be 
afforded a special VA examination for 
allergies and a special VA genito-urinary 
examination with regard to his claims 
concerning an allergic reaction disorder 
and strictures of the urinary tract as 
chronic disabilities resulting from an 
undiagnosed illness.  The claims folder 
and a copy of this REMAND must be made 
available to and be reviewed by the 
examiners prior to these examination.

(a)  The examiners should note and detail 
the veteran's reported symptoms relating 
to his allergic reaction disorder and his 
strictures of the urinary tract. 

(b)  The examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from the reported symptoms.

(c)  If there are objective indications 
that the veteran is suffering symptoms of 
an allergic reaction disorder resulting 
in hives and/or a disorder resulting in 
strictures of the urinary tract, the 
examiner should note whether it is at 
least as likely as not that the 
manifestations are attributable to a 
known diagnostic disability or 
disabilities.  If either of the 
manifestations cannot be attributed to a 
clinically diagnosed illness, the 
examiner should be asked to determine if 
there is affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the Gulf 
War, or that the undiagnosed illness was 
caused by a supervening condition or 
event that occurred between the veteran's 
most recent departure from service during 
the Gulf War or that the illness was the 
result of the veteran's abuse of alcohol 
or drugs.

(d)  All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiners disagree with 
any medical opinions contained in the 
claims file, the reasons for the 
disagreement should be set forth in 
detail.

5.  Upon receipt, the RO should review 
the examination reports to ensure that 
they are adequate for rating purposes.  
If either examination is inadequate for 
any reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the October 1999 
supplemental statement of the case.  The 
veteran and any representative should be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 



